Matter of Patterson v Keyser (2022 NY Slip Op 04688)





Matter of Patterson v Keyser


2022 NY Slip Op 04688


Decided on July 21, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 21, 2022

534817
[*1]In the Matter of Bernard Patterson, Petitioner,
vWilliam Keyser, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date:June 17, 2022

Before:Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ.

Bernard Patterson, Romulus, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's institutional account. Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Stubbs v Venettozzi, 204 AD3d 1215, 1215 [2022]; Matter of Shepherd v Annucci, 193 AD3d 1134, 1134 [2021]). As the record reflects that petitioner paid a reduced filing fee of $50, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Houston v Annucci, 200 AD3d 1387, 1387 [2021]).
Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.